—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered June 3, 1999, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Suppression of defendant’s written and videotaped confessions was properly denied. There is no basis upon which to disturb the hearing court’s credibility determinations, which are supported by the record. The hearing evidence establishes that, under the totality of circumstances (see, Arizona v Fulminante, 499 US 279; People v Anderson, 42 NY2d 35, 38), defendant’s confessions were voluntarily made. The deceptive statements made to defendant by the police did not create any risk that defendant might falsely incriminate himself and were not so fundamentally unfair as to deny defendant due process (see, People v Tarsia, 50 NY2d 1, 11; People v Ingram, 208 AD2d 561, lv denied 84 NY2d 1033). The record also establishes that the police did not promise defendant lenient treatment; their promise to tell the District Attorney’s office that defendant cooperated was not a promise of leniency (People v Martinez, 133 AD2d 572, 574, lv denied 70 NY2d 957). Concur— Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.